DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant did not amend the claims.

Response to Arguments
	Applicant argues that the combination claimed works better compared to administration of gamma-tocopherol monotherapy.  Applicant argues that the claimed combination exhibits unexpectedly superior results.  Applicant refers to Figure 2 and Examples 1 and 2 as showing this.  
	To show unexpectedly advantageous results, Applicant must make a proper comparison.  The prior art teaches the following:
Dreon teaches a medicament for ameliorating symptoms relating to premenstrual syndrome, menopause, and others conditions comprising administering gamma-tocopherol.
Kelly teaches a method of treating or reducing predisposition to pre-menstrual syndrome or symptoms associated with menopause by administering equol.
Further, equol-containing fermented soybean hyopoctyl material has reduced allergens for use in treating menopausal disorders.


As such, a POSA should expect that a combination of gamma tocopherol and equol would work better than either agent used alone because they each work independently.  While a combination is shown in Figure 2 to work better than gamma-tocopherol alone, the efficacy of equol alone is not shown.  As such, the examiner cannot conclude that such combination is 
Solely in rebuttal to Applicant’s allegations of unexpected results, the examiner cites the following:
Lephart et al., (US2005/024592) teaches equol treats skin disorder, including acne.  More specifically, equol treats acne, immune function of the skin, inflammation of the skin, and many other skin conditions. See prior art claims 1 and 5.  Thus, the fact that acne occurred less when equol was administered does not appear to be unexpected.  
Utian et al., “S-equol: A Potential Nonhormonal Agent for Menopause-Related Symptom Relief,” Journal of Women’s Health, Volume 24, No.3, 2015, equol provides benefits for alleviating vasomotor symptoms, but also provides “other unrelated benefits, such as skin health.” See p206, final par.  Thus, the benefit provide by equol as monotherapy should be shown so that that examiner can determine if the effect of the combination is actually an unexpected benefit.
Lephart and Utian further support the notion that a proper comparison to show unexpected results requires a showing of each agent working independently as compared to each agent working as a combination.  The statistical significant of those results should be presented.  This will properly control for those effects that are merely additive and/or expected from those that are not.  
As such, unexpected results have not been presented for the record.  A prima facie showing is established because each agent is taught to treat the same conditions.  

Status of the Claims
	Claims 1-4, 6, 8, 9, and 23 are pending and examined.

(Maintained) Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8, 9, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dreon et al. (US2004/0048919), in view of Kelly (U.S. Pat. No. 6,562,380), in view of Kimura et al., (US2012/0277303).
The instant claims are all product claims.  The “ameliorator” and beverage or food product claims are each considered product claims examined based on the structural limitations claimed.  The intended use of a product does not necessarily modify examination.   There are no active steps of administration claimed, but merely intended uses of a claimed product.  
Dreon teaches a medicament for ameliorating symptoms relating to premenstrual syndrome, menopause, and others conditions comprising administering gamma-tocopherol. See prior art claims 4-8, e.g.
Dreon does not teach administration of equol.
Kelly teaches a method of treating or reducing predisposition to pre-menstrual syndrome or symptoms associated with menopause by administering equol. See prior art claims 20, 21, and 22, e.g. 

Dreon and Kelly do not teach a soybean fermented hypocotyl material comprising equol.
Kimura teaches an equol containing fermented soybean hypocotyl material that is useful for pharmaceutical preparations. See abstract.  Specifically, soybean isoflavones are known to produce anti-estrogen effects on menopausal disorders, postmenopausal osteoporosis, and other conditions.  See par. 3.  Further, the active principal responsible for these effects may be equol.  The invention comprises a method to produce an equol-containing fermented soybean hyopoctyl material that is useful as an allergen reduced material. See par. 14.    The equol-containing fermented soybean hyopoctyl material has reduced allergens. See par. 37.  The compositions are taught for use in treating menopausal disorders. See par. 26. Further, Kimura teaches using 1 to 20 mg equol, and preferably 2 to 10 mg. See par. 57.  This falls within the claimed concentrations.  The microorganisms used have an equol-producing capability when fermented and the material is then allergen-reduced.  Kimura explains that using at least one equol producing microorganism will allow for obtaining an allergen reduced equol containing fermented soybean hypocotyl material.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Generally, differences in concentration or temperature will not support the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
It would have been prima facie obvious to a person of ordinary skill in the art prior to filing the instant application to combine the teachings of Dreon, Kelly, and Kimura to arrive at the claimed compositions and intended methods claimed.  One would be motivated to do so because both gamma-tocopherol and equol are taught to be administered to a subject experiencing symptoms associated with pre-menstrual syndrome, e.g.  Further, a product containing soybean hypocotyl comprising equol produced through fermentation of equol-producing microorganisms is taught for a same use and to bestow advantages, including having less allergens.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
As such, no claim is allowed.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                             

/JARED BARSKY/Primary Examiner, Art Unit 1628